Stio v Montefiore Med. Ctr. (2019 NY Slip Op 03287)





Stio v Montefiore Med. Ctr.


2019 NY Slip Op 03287


Decided on April 30, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2019

9134N 22250/16

[*1] Aurea M. Stio, Plaintiff-Appellant,
vMontefiore Medical Center, also known as Montefiore Medical Group, Defendant-Respondent.


Phillips Law Group, P.C., North Salem (Jeffrey E. Phillips of counsel), for appellant.
Yoeli Gottleib & Etra LLP, New York (Michael L. Burke of counsel), for respondent.

Order, Supreme Court, Bronx County (Laura G. Douglas, J.), entered June 22, 2018, which denied plaintiff's motion pursuant to CPLR 2221 "to renew and to vacate" an order, same court and Justice, entered December 7, 2017, on default, dismissing the complaint for failure to comply with a prior discovery order, unanimously affirmed, without costs.
The motion court appropriately acknowledged that plaintiff satisfied a showing of excusable default, sufficient to vacate the underlying default. Plaintiff, however, did not show that her claim had merit. The bare-boned bill of particulars is
verified only by an attorney, and there is no other sworn account of the incident.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 30, 2019
CLERK